PER CURIAM.
An information alleged that appellant committed a sexual battery and in the process thereof used or threatened to use a deadly weapon contrary to Section 794.-011(3), Florida Statutes, (1975) (Count I) and further alleged that appellant committed a robbery contrary to Section 812.-13(2)(a) (Count II). Appellant was found guilty by a jury of sexual battery through the use of a firearm and of petit larceny, a lesser included offense of Count II. Appellant was orally adjudicated guilty of these offenses and was sentenced to imprisonment of ninety-nine years as to Count I and to a consecutive term of sixty days as to Count II. The written judgment and sentence, however, reflects that appellant was adjudicated guilty of “sexual battery” (rather than sexual battery through the use of a deadly weapon as charged in the information) and was sentenced to a term of ninety-nine years, but makes no disposition concerning Count II.
Appellant’s convictions are affirmed. The judgment is reversed and remanded with directions to the trial court to correct the judgment so as to conform to the jury’s verdict and to the court’s oral pronouncement. Appellant need not be present for this purpose.
McCORD, C. J., and BOYER and MILLS, JJ., concur.